Exhibit 10.1 FLORIDA COOPERATING BUSINESS BROKERS ASSOCIATION ASSET PURCHASE & SALE CONTRACT AND RECEIPT 1. PURCHASE & SALE: _Twin Peaks Software, Inc. (herein referred to as "Buyer"), hereby offers and agrees to purchase from K9 Bytes, Inc. (herein referred to as "Seller"), upon terms and conditions hereinafter set forth, the tangible and intangible assets of the business known as: _K9Bytes, Inc , located at 4809 E. Busch Blvd. Suite 106 Tampa, FL 33617, including butnot limited to, all furniture, fixtures, equipment, tangible assets set forth in Schedule A, general intangibles, and inventory and accounts receivable (where applicable). A. Total Purchase Price payable as follows: Includes Real Estate: Yes No(If Yes, attach Schedule G) B. By earnest money deposit held in escrow byNeilS.Schecht,AttorneyatLaw “Escrow Agent” (as evidenced by attached copy of check). Escrow Agent shall be NeilS. Schecht,AttorneyatLaw ,whoseaddressis 3630W.KennedyBlvd.Tampa, FL33609 andphonenumberis 8133539500 andfax numberis 8133500300 . C. As additional deposit upon acceptance of offer by Seller, to be received in the form of a check within3(Three) days by Escrow Agent (for purposes of this contract, except where noted, all days will refer to calendar days). D. By a duly executed Promissory Note, in a form reasonably acceptable to both parties, as set out in Promissory Note. Attach Schedule C. E. By third party financing. Attach Schedule D. F. By cash, locally drawn certified or cashier’s check, or wire transfer payable to Closing Agent at or before Closing. G. Other – See addendum for details. H. Total Purchase Price 2. ADDENDUMS: xAsset List Schedule A xThird Party Financing Schedule D oReal Estate Schedule G oOther Assets Schedule B oAssumed Liabilities Schedule E oWork in Progress Schedule H xPromissory Note Schedule C oLitigation Schedule F oImmigration Visa Schedule I 3. ACCEPTANCE OF OFFER AND COUNTEROFFER: Buyer’s offer shall remain open for Seller’s written acceptance on or before: 11:59 o’clock P M on The date that is 7 days after offer submittal by Buyer as evidenced by Buyer signature and date on this agreement, Seller shallaccept this offer by executing this Asset Purchase Contract and Receipt and deliver to Broker. If Seller fails to accept Buyer’s Offer, at Buyer’s option, the earnest money deposit shall be returned to Buyer and this offer withdrawn. Unless otherwise stated, the time for acceptance of any counteroffer shall be two (2) business days excluding any holidays. 4.CLOSING DATE: Closing Date for this sale shall be on October 28, 2011, or alternatively 5 (Five) Days from expiration of Due Diligence Period, pursuant to paragraph 12 hereof, or before if mutually consented in writing by Buyer and Seller. 5.CLOSING AGENT, COSTS AND PRORATIONS: The parties hereby appoint Neil Schecht, Attorney at Lawas Closing Agent to receive, deposit and distribute funds for the parties as set forth in this Contract. The parties agree that the Closing Agent shall prepare and obtain escrow instructions, closing documents and instruments evidencing the terms and conditions of this transaction as are required for the closing and conduct the closing and provide for recording of the documents. Buyer and Seller agree to execute said documents as are reasonably requested by the Closing Agent and each is to pay one-half (1/2) of Closing Agent’s fees and Closing Agent’s expenses. In the absence of any agreement, between the parties, closing expenses such as judgment and lien searches, documentary stamp taxes and the recording of UCC-1 financing statements in County and State records will be allocated according to local custom. Documentary stamps, intangible tax, recording of the UCC-1’s and any other fees related to Buyer’s financing of the transaction shall be paid by the Buyer. Such expenses shall include a judgment and lien search, documentary stamp taxes and the recoding of UCC-1 financing statements in County and State records. Such closing documents shall include Seller(s) and Buyer(s) Affidavits, Closing Agreement, Bill of Sale, Promissory Notes, Security Agreement, Closing Statements, and other documents as may be necessary, in the opinion of the Closing Agent, to effectuate the transaction. The parties agree that the Closing Agent shall not be representing either Seller or Buyer. All transferable taxes, insurance, licenses, rents, utilities and any other customarily prorated items shall be prorated as of the date of Closing. 6.INCORPORATION BY BUYER AND ASSIGNMENT OF CONTRACT: It is acknowledged and agreed that Buyer may elect to incorporate. In such event, the Buyer shall assign this Contract to the newly formed corporation. Buyer shall cause the corporation to ratify and adopt the terms and conditions of this Contract. The original Buyer shall continue to be personally liable for the performance of the terms, covenants and conditions herein. In the event the Buyer is a corporation, the signatory to this Agreement shall, in addition to the corporation, be personally liable for the performance of the terms, conditions and covenants contained herein. This contract may not be assigned to any other entity without the approval of the seller. “Corporation” in this context shall also include a Limited Liability Company or “Sub S’ Corporation. 7.BUSINESS TRADE NAME: Seller hereby grants Buyer, effective with Closing of this sale, any and all rights held by Seller in the Trade Name, K9 Bytes, Inc.and/or in the Web Domain Name(s), if any, and any variations thereof. Seller hereby waives any rights thereto, and shall not, after Closing, make use of such names and/or Web Domain Name(s), directly or indirectly. If corporate and/or business Trade Name(s) of Seller are the same or similar, Seller shall be obligated to change its corporate name to a name unrelated to such name within thirty (30) days of closing. 8.WARRANTY, INDEMNIFICATION AND RIGHT OF SET-OFF: Seller warrants and represents that all outstanding liabilities of the Business, except as specifically set forth herein on Schedule E, shall be paid in full pursuant to Closing of this sale and that Buyer shall receive possession of the Business assets free and clear of any encumbrances, other than security interests which may be created pursuant to this transaction. Seller indemnifies Buyer and shall hold Buyer harmless from all above mentioned existing liabilities, debts, claims, actions, losses, damages and attorney's fees, existing or that may arise from, or be related to Seller's past operation and ownership of the Business, except those assumed by Buyer as set forth on Schedule E. In the event Buyer should becomeaware of any such claims against the Business not disclosed by Seller, Buyer shall promptly notify Seller in writing of such claims. In the event Seller does not satisfy said claims, such claims shall be deducted from Seller’s proceeds at Closing, or Buyer may, at its sole option, subsequent to Closing, pay such claims and receive full credit against the next payment(s) due under any Promissory Note owed to Seller pursuant to this contract. In the event that there is no Promissory Note owed to Seller, the Parties agree that Closing Agent shall retain $N/A from Seller's closing proceeds for a period of N/A (N/A) months to secure Seller's indemnification responsibilities as provided herein. Closing Agent is hereby directed to pay Seller all funds remaining upon the expiration of the holding period except in the event of a dispute. 9. INVENTORY OF GOODS: Inventory included xYes No. If yes, it is agreed that inventory of marketable goods to be included in Total Purchase Price shall be $Estimated 1,000, at Seller’s cost, as evidenced by invoices. Buyer and Seller shall take an itemized physical count of these goods prior to Closing, and an increase or decrease as compared to this amount shall adjust the Total Purchase Price. In no event shall this adjustment amount exceed $1,000 of the stated amount. Where applicable, an Increase shall be added to the Promissory Note owed to Seller, and if one does not exist then Seller agrees to finance this amount payable in 12, (Twelve) equal monthly installments, first payment commencing thirty (30) days after Closing, with interest at the rate of 6% per annum, and a Decrease shall reduce cash at closing. ACCOUNTS RECEIVABLE: [ ]A.Accounts Receivable of the Business for work done, or goods sold to date of Closing (hereinafter, referred to as “Seller's Accounts Receivable”) shall be retained by Seller and are not assets conveyed to Buyer in this transaction. Buyer will forward to Seller any payments received by Buyer with respect to Seller's Accounts Receivable, will cooperate with Seller in providing any and all correspondence, or other documents received by Buyer with respect to Seller's Accounts Receivable, and will otherwise cooperate with Seller in enabling Seller to collect Seller's Accounts Receivable. [ X ]B.It is agreed that Seller's Accounts Receivable of $25,483.31 is included in Total Purchase Price. Details of these receivables include name, account number, amount and aging, and shall be delivered to Buyer at Closing. Any increase or decrease before Closing, as compared to this amount, shall adjust Total Purchase Price. Where applicable, any increase shall be added to Promissory Note owed to Seller, and if one does not exist then Seller agrees to finance this amount payable in n/a, (n/a) equal monthly installments, commencing thirty (30) days after Closing, with interest at the rate of n/a% per annum, and a decrease shall reduce cash at closing. All Accounts Receivable transferred shall be fully guaranteed by Seller, and if uncollectible within 180 days, may be set-off against next payment(s) due from Promissory Note owed to Seller, where one exists. In the event that there is no Promissory Note owed to Seller, the Parties agree that Closing Agent shall retain $n/a from Seller's closing proceeds for a period of n/a (n/a) days to secure Seller's indemnification responsibilities. 11.ACCOUNTS PAYABLE: All Accounts Payable accruing to date of Closing of sale shall remain the responsibility of Seller and are not included in this sale unless agreed to by both parties and noted in Schedule E. Immediately from and after Closing of this sale, all subsequent Accounts Payable shall be the sole responsibility of Buyer. 12. BUYER’S INFORMATION: Buyer agrees to provide Seller, at Seller’s request, Buyer’s financial statements and other credit information that Seller deems necessary to proceed with the Business Information Due Diligence process, as per paragraph 13 below, and as a condition of providing Seller financing, if any, as per this contract. 13. DUE DILIGENCE: Seller warrants that all information supplied to Buyer by Seller is true and correct and is a fair and accurate representation of financial condition and results of operation of the Business. From Effective Date, Buyer shall, at its option, have 3 (Three) business days (five days, if left blank) to request through Broker in writing, any of Seller’s business information, and financial documents necessary to verify all the Seller’s Business Information supplied by Seller to Buyer, including a copy of any existing lease(s). Seller shall have 3 (Three) business days (five days, if left blank) to furnish all requested information and Buyer shall have 20 (Twenty) business days (seven days, if left blank) hereinafter referred to as “Due Diligence Period,” after receipt of said documents to verify this information. Buyer shall have right to cancel this transaction, in its sole discretion, if Seller fails to provide requested information, or if Buyer becomes aware that Business has not adhered to generally accepted business standards, or if there is a ten (10) percent negative variance from any of the financial information originally provided by Seller. Such notice of cancellation must be submitted in writing to Broker prior to expiration of Due Diligence Period, and all deposits shall be immediately returned to Buyer, and this Contract shall become null and void. Failure of Buyer to notify Broker within time specified shall constitute Buyer's waiver of this provision. Buyer agrees to return all information supplied by Seller for the Due Diligence Period at time of written cancellation. Until the closing of this transaction or indefinitely upon cancellation of this Contract, the parties shall not disclose or communicate any “Confidential Information” of prospective Buyer or Seller to any person or entity other than Buyer’s or Seller’s attorneys, accountants, or real estate and business consultants, nor use said Confidential Information for any purpose or reason other than negotiating and closing of the proposed transaction. For purpose of the preceding sentence, “Confidential Information” means, but is not limited to, any information regarding Seller’s business methods, business policies, procedures, techniques, research or development projects or results, sales information of any kind, financial information of any kind including the price and terms of the proposed transaction, Seller’s accounts and customer lists, trade secrets or other knowledge or information possessed by Seller, which is not generally known to individuals outside of Seller, including Seller’s officers, employees, consultants, and advisors. 14.BUYER’S ACKNOWLEDGMENT: Buyer hereby acknowledges that Buyer is relying solely on Buyer’s own inspection of the Business and the representations of Seller regarding the prior Business operating history, the value of the assets being purchased and all other material facts. Broker(s) neither represented nor warranted the accuracy of any facts, figures, books, records, memoranda, financial information or data, of any kind, concerning the operations of Seller. Broker has not conducted any independent investigation whatsoever of the Business and the information provided by Seller to Broker. Moreover, Buyer acknowledges that Broker has not verified any of the representation made by Seller. 15.SELLER’S ACKNOWLEDGMENT: Seller acknowledges that Broker made no representations concerning the creditworthiness, integrity or ability of Buyer to complete this transaction. Seller has relied solely on Buyer’s representations with respect thereto. Seller acknowledges that the Broker has performed all its duties pursuant to the listing agreement and has earned its compensation as set forth therein. 16.FAMILIARIZATION: Joshua Candamo agrees to spend, at no cost to Buyer, _See Paragraph 48 ( ) days commencing after Closing Date, during normal business hours, in an advisory capacity only to assist Buyer and its employees in the orderly transfer of the Business. 17.NON-COMPETITION: Seller, if an entity, all of its principle shareholders, directors, officers, members or partners, shall enter into a valid Non-Competition agreement protecting all of the legitimate business interests conveyed by Seller to Buyer under this Contract for purposes of this paragraph only. This Contract shall comply with provisions of Section 542.335, Florida Statutes. Restraint shall be reasonable as to time, place and manner of enforcement. Seller agrees not to compete, directly, indirectly or in any manner, or engage in a business similar to the Business being purchased, nor aid or assist anyone else, except Buyer, to do so within these limits, nor solicit in any manner any accounts or customers of the Business, nor employ or contact any employee of the Business, nor have any interest, directly or indirectly, in such a business except as an employee of Buyer, provided, however, that Buyer’s right to enforce this portion shall terminate in the event that Buyer is in default under any material term of this Contract or of the closing documents. Restraint associated with this contract shall be enforceable for a period of 3 (Three) years effective from date of Closing, within ( ) miles of the Business being purchased or in the following geographic area See Paragraph 48. Buyer’s right to enforce this provision shall terminate in the event that Buyer is in default of any material term of this Contract that is not cured within sixty (60) days. The parties acknowledge that there are legitimate business interests justifying this restrictive covenant, and that covenant is reasonably necessary to protect the interest justifying the covenant. 18.BILL OF SALE: Seller shall deliver a Bill of Sale to Buyer at closing conveying all equipment, furniture, other personal property and fixtures included in this sale as per attached Schedule A. Seller warrants that it has good and marketable title, free and clear of all liens and encumbrances, except any liens or encumbrances disclosed herein. Seller shall additionally provide to Buyer a list as per attached Schedule B, if applicable, of all leased, loaned, or borrowed assets. 19.CONDITION OF EQUIPMENT: All equipment, furniture, fittings, personal property and fixtures included in this sale, as per attached Schedule A, are being purchased on an “as is” basis, without warranties of merchantability, or fitness for any particular purpose. However, at Closing of this transaction, all equipment shall be in good working condition. Buyer shall be responsible for inspecting said equipment, in order to determine that, as of date of Closing, said equipment is in good working condition. In the event that equipment is not in good working condition, Seller shall repair, or replace equipment. 20.LITIGATION: Except as noted herein on Schedule F, Seller represents and warrants that, to the best of its knowledge, there are no notifications of violations, and no litigation, or proceedings pending against, or relating directly or indirectly to the Business, its properties, or business activity, nor does Seller know, or have reasonable grounds to know of any basis of any such litigation, or proceedings relative to the Business, its properties, or business activity. 21.OPERATION OF BUSINESS PRIOR TO CLOSING: Seller hereby agrees, from date of execution of this contract to date of Closing, to carry on Business activities and operations of the Business diligently and in substantially the same manner as has been customary in the past, and shall not remove any item with the exception of product inventory sold in the normal course of Business. Seller warrants that the licenses and permits necessary to operate the Business are current. 22.LEASE OF PREMISES: No less than ten (14) days prior to the Closing Date, Seller shall assist Buyer in obtaining an assignment of current lease for the business premises and Buyer shall assume said lease with Landlord’s written consent where required. Buyer further agrees to furnish to Landlord personal and/or corporate financial statements, or any other documentation that Landlord may require for its consent. Furthermore, the Seller agrees to remain responsible for the lease should the Landlord so require. Alternatively, at Buyer’s option, Seller shall assist Buyer in obtaining a new lease on substantially similar terms and conditions as Seller’s existing lease, to be effective as of Closing Date. The parties acknowledge and agree that this Contract and closing of the intended transaction are subject to and conditioned upon Buyer obtaining an assignment of the existing lease of the Business premises, or obtaining a new lease under reasonable market terms and conditions. The parties shall equally pay any charges/fees imposed by landlord (application, transfer, assignment fees, etc.) 23.BUSINESS PREMISES: Until possession is transferred to Buyer at Closing, Seller agrees to maintain the Business premises, in substantially the same manner as has been customary in the past. Including heating, cooling, plumbing and electrical systems, built-in fixtures, together with all other equipment and assets included in this sale, in good working order, and to maintain and leave premises in a clean, orderly condition. 24.LOSS/DAMAGE: In the event there is any loss, or damage to the Business premises, or any of the improvements, systems, equipment, or other assets included in this sale at any time prior to Closing of this sale, the risk of loss shall be the Seller’s responsibility. Should such loss/damage have a material adverse effect on the Business, Buyer, at Buyer’s option, may choose to cancel this Contract. Such notice of cancellation must be submitted in writing to Broker in a timely manner, and all deposits shall be returned to Buyer and Contract shall become null and void. Immediately from and after Closing of this sale, all risk of loss, or damage shall be the Buyer’s responsibility. 25.BUSINESS DEPOSITS: Any and all amounts currently on deposit for benefit of the Business for utility services, leases, insurance, etc., are and shall remain the sole property of Seller and are not included as part of this transaction. Buyer shall, effective with Closing, deposit such amounts as are necessary to continue operation of the Business or Seller shall receive a credit for such deposits. 26.LICENSES AND PERMITS: Unless otherwise specified herein, Seller agrees to cooperate with Buyer in obtaining, at Buyer's expense, any licenses, permits, approvals or certificates necessary for continued operation of the Business. Seller warrants that, to the best of its knowledge, the Business and Premises meet, at time of Closing, all government regulations as to health, fire, zoning and other licensing laws. Seller shall bear the cost of repairs and/or alterations that are, or may be required to allow Buyer to operate the Business in a lawful manner. 27.PRORATIONS: All transferable taxes, insurance, licenses, rents, utilities, and other customarily prorated items, shall be prorated as of the Closing Date, with the Closing Date being the responsibility of the Seller. 28.BUSINESS RECORDS: At Closing of this sale, Seller shall deliver to Buyer copies of all customer accounts and records, and any other documents pertinent to operation of the Business which Seller may have. Such records shall include copies of those documents necessary to conduct business with suppliers and customers of the Business. 29.BUSINESS TELEPHONE/WEB DOMAIN NAME(S): Seller agrees to transfer to Buyer at Closing, and Buyer agrees to accept all of Seller's right, title, interest and responsibility for the Business telephone number(s), Yellow Pages advertising, Web Domain Name(s), and/or other advertising that refers to said telephone numbers and/or Web Domain Name(s). 30.BUSINESS MAIL: After Closing, Seller agrees that all mail relating to the Business shall be routed to Buyer, and Buyer agrees to promptly forward to Seller any mail personalized to Seller. 31.TAX DISCLOSURE: Buyer and Seller acknowledge that certain Federal Income Tax and State of Florida laws and taxes may be applicable to this transaction. Furthermore, article 212.10, of the Florida Statutes governs sales tax liability of parties involved in the sale or exchange of business assets. Broker discloses existence of the statutory provision as well as the potential transferee liability purported to be created therein, but specifically disclaims any responsibility to determine extent to which the statutory provision is applicable herein. Broker advises the parties to seek the assistance of independent counsel. The parties acknowledge that Broker has advised them to seek advice as to the allocation of the purchase price and complete IRS form 8594 as is required by law. 32.CONTRACT REVIEW: From date of acceptance of this contract, Buyer and Seller shall have five (5) Business days to have this contract, which includes any addenda or amendments to it, reviewed by their respective attorneys to verify that the form and language only used herein adequately protects their respective clients and to have the necessary changes made within such time, so long as the substance of and material terms in this contract remain unchanged. If either party seeks to modify this contract, such modifications must be submitted in writing to the other party and Broker within five (5) days from the Effective Date. In any event any such modifications may not in any way alter the basic terms and conditions of this contract. 33.DEFAULT: In the event either party should default under this Contract, the other party shall have the right to enforce this contract pursuant to paragraph 46. In the event of Seller’s breach of this Contract, Buyer shall be entitled to the return of its deposit monies. In the event of Buyer’s breach of this Contract, Buyer’s deposit monies shall be forfeited. Nothing in this provision shall be construed to limit either Seller’s or Buyer’s right to pursue legal remedies against the other party. Broker’s compensation shall be due and payable upon demand, regardless of whether Seller or Buyer should default subsequent to waiver of all contingencies. 34.ESCROW: Escrow Agent shall hold deposits in an escrow account, which will not bear interest and subject to clearance, dispense deposits in accordance with the terms of this contract. In the event of a dispute between Buyer, Seller and/or Broker, which may involve funds held in escrow by Escrow Agent, all parties shall agree to be bound under terms of Paragraph 44 hereunder. Broker, if Escrow Agent, shall notify the Florida Real Estate Commission of such escrow dispute in accordance with chapter 475 of Florida Statutes. The Escrow Agent shallnot be responsible for any acts or omissions unless it is the result of intentional wrongdoing and the Escrow Agent shall have no liability upon making delivery of any funds or documents which the Escrow Agent holds in accordance with this contract. 35.WAIVER: No waiver of any provisions of this contract shall be effective unless delivered in writing, signed by the party against whom it is asserted and any such waiver shall only be applicable to the specific instance to which it relates and shall not be deemed to be a continuing waiver. 36.SEVERABILITY: In the event that any of the terms, conditions or covenants of this Contract are held to be unenforceable or invalid by any court of competent jurisdiction, validity and enforceability of the remaining provisions, or portions thereof shall not be affected thereby and effect shall be given to the remaining provisions. 37.SURVIVABILITY OF CONTRACT: The parties acknowledge this contract shall survive Closing of this transaction as to terms and conditions herein. The parties hereto acknowledge that this contract, including all covenants, representations, warranties and agreements, shall survive the Closing of this transaction. 38.ENTIRE AGREEMENT: This Asset Purchase and Sale Contract including any addenda or amendments to it, constitutes the entire agreement and understanding of the parties and cannot be modified except in writing executed by all parties. All representations made herein shall survive the Closing. 39.TYPEWRITTEN OR HANDWRITTEN PROVISIONS: Typewritten or handwritten provisions inserted in this form and acknowledged by the parties as evidenced by their initials shall control all printed conflicting provisions. 40.PARAGRAPH HEADLINES: Captions and paragraph headlines in this contract are for convenience and reference only and do not define, describe, extend or limit the scope or intent of this contract or any provision herein. 41.ENVIRONMENTAL: The parties acknowledge that they are aware of health, liability, and economic impact of environmental matters relative to real estate transactions, which may include the sale of the Business or lease of premises where the Business is conducted. Broker specifically records that it does not conduct, advise and/or have any knowledge of environmental matters nor does it undertake or conduct analyses. The parties are urged to retain qualified environmental professionals to determine whether any hazardous toxic wastes, substances or other undesirable materials or conditions exist on the property and if so, whether any health danger or other liability exists. Such substances may have been used on the construction or operation of the Business or buildings or may be present as a result of previous activities on the property. Various laws and regulations have been enacted at the Federal, State and local levels dealing with use, storage, handling, removal, transport and disposal of toxic or hazardous wastes and substances. Depending upon past, current and proposed uses of the property, the parties acknowledge that it is prudent to retain an environmental expert to conduct a site investigation and/or building inspection. If hazardous or toxic substances exist at the property, special governmental approvals or permits may be required. In addition, cost of removal and disposal of such materials may be substantial. Consequently, legal counsel and technical experts should be consulted where these substances are or may be present. 42.AUTHORITY: The undersigned have full authority to enter into this Contract and to conclude the transaction described herein. No agreement to which either Buyer or Seller is a party prevents either of them from concluding this transaction, nor is consent of any third party required. In the event Buyer is a corporation, the signatory to this Contract shall, in addition to the corporation, be personally liable for performance of all terms, conditions, and covenants. 43.BINDING EFFECT: This contract shall bind and inure to the benefit of successors, assigns, personal representatives, heirs and legatees of the parties hereto. 44.GOVERNING LAW: This Contract shall be governed by laws of the State of Florida and the parties specifically agree to submit any claim arising out of or relating to this contract, to resolution by a Court of competent jurisdiction. The parties agree that jurisdiction and venue shall be in _Hillborough County, Florida. In the event of litigation, prevailing party shall be entitled to an award of its attorney’s fees and costs.
